 
 
I 
111th CONGRESS
1st Session
H. R. 2807 
IN THE HOUSE OF REPRESENTATIVES 
 
June 10, 2009 
Mr. Kind (for himself and Mr. Jones) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To sustain fish, plants, and wildlife on America’s public lands. 
 
 
1.Short titleThis Act may be cited as the America’s Wildlife Heritage Act. 
2.FindingsCongress finds the following: 
(1)Fish and wildlife are fundamental parts of America’s history and character, and fish and wildlife conservation is a core value shared by all Americans. All future generations deserve the opportunity to benefit from and enjoy a diverse array of fish and wildlife species. 
(2)Fish and wildlife conservation provides economic, social, educational, recreational, emotional, and spiritual benefits. The economic value of hunting, fishing, and wildlife-associated recreation alone is estimated to contribute $122,000,000,000 annually to the American economy. Fish and wildlife habitats, including forests, grasslands, riparian lands, wetlands, rivers, and other bodies of water are an essential component of the American landscape, and are protected and valued by Federal, State, and local governments, tribes, private landowners, conservation organizations, and millions of American sportsmen and outdoor recreationists. 
(3)States possess broad trustee and police powers over fish and wildlife within their borders. 
(4)The States and the Federal Government both have management responsibilities affecting fish and wildlife, and should work cooperatively in fulfilling these responsibilities. 
(5)The American landscape is rapidly changing, particularly in the Western United States where the majority of the Federal public lands are found, increasing the importance of sustaining fish and wildlife and their habitats on our public lands. 
(6)Federal public lands are critical to the future of fish, plant, and wildlife species in America. Federal public lands help to protect endangered and threatened species from going extinct and help prevent species from becoming endangered in the first place. These lands complement the conservation of fish, plants, and wildlife on private lands by providing comparatively intact tracts of land that serve as refuges from human development and other pressures. Federal public lands also help keep common species common, including species valued for hunting and fishing. 
(7)Federal public lands provide habitats for species impacted by the effects of global climate change and will play an important role in the ability of fish, plants, and wildlife to adapt to and survive global warming’s mounting impacts. 
(8)Consistent with long-standing principles of multiple use and sustained yield management, the goal of sustaining the diverse fish, wildlife, and plant communities that depend on our Federal public lands should guide the stewardship of America’s public lands. 
3.DefinitionsIn this Act: 
(1)Desired non-native speciesThe term desired non-native species means those wild species of plants or animals that are not indigenous to a planning area but are valued for their contribution to species diversity or their social, cultural, or economic value. 
(2)Focal speciesThe term focal species means species selected for monitoring because their population status and trends are believed to provide useful information regarding the effects of management activities, natural disruptions, or other factors on unmeasured species and to provide insights to the integrity of the ecological systems to which they belong. 
(3)Native speciesThe term native species means species of plants and animals indigenous to a planning area. 
(4)Planning areaThe term planning area means any geographic unit of National Forest System lands or Bureau of Land Management lands covered by an individual management plan. 
(5)SecretaryThe term Secretary means— 
(A)the Secretary of the Interior, with respect to land under such Secretary’s jurisdiction; and 
(B)the Secretary of Agriculture, with respect to land under such Secretary’s jurisdiction. 
(6)Species-of-concernThe term species-of-concern means the following: 
(A)A species listed as an endangered species or threatened species, or proposed or identified as candidates for such listing, under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 
(B)A species designated with a Global, State, or Taxon status ranking of G1, G2, G3, S1, S2, T1, T2, or T3 by a State Natural Heritage Program. 
(C)A species of greatest conservation need identified by State comprehensive wildlife conservation strategies. 
(D)Other species identified by the Forest Service or the Bureau of Land Management for which scientific evidence raises a concern regarding the species’ sustainability in a planning area. 
(7)Sustainable populationThe term sustainable population means a population of a species that has a high likelihood of persisting well distributed throughout its range within a planning area for a period of at least 50 years into the future, based on the best available scientific information, including information obtained through the monitoring program under section 5, regarding its abundance, distribution, habitat quality, and reproduction and survival rates. 
4.Sustainable populations 
(a)Management directionEach Secretary shall plan for and manage planning areas under the Secretary’s respective jurisdiction in order to maintain sustainable populations of native species and desired non-native species within each planning area, except that management for desired non-native species shall not interfere with the maintenance of sustainable populations of native species within a planning area. 
(b)Management coordinationIf a population of a species extends across more than one planning area, each Secretary shall coordinate the management of lands in the planning areas containing such population in order to maintain a sustainable population of such species. 
(c)Extrinsic conditionsIf a Secretary, using the best available science and after providing notice to the public by publication in the Federal Register and opportunity for public comment for a period of at least 60 days, determines that conditions beyond such Secretary’s authority make it impossible for the Secretary to maintain a sustainable population of a native species or desired non-native species within a planning area, or, under the circumstances identified in paragraph (2), within two or more planning areas, such Secretary shall— 
(1)manage lands within the planning area or areas in order to achieve to the maximum extent possible the survival and health of that population; and 
(2)ensure that any activity authorized, funded, or carried out within the planning area does not increase the likelihood of extirpation of the population in such planning area or areas. 
(d)ComplianceEach Secretary shall ensure that land management plans for a planning area under the Secretary’s respective jurisdiction, actions implementing or authorized under such plans, and other activities that may affect the maintenance of sustainable populations conducted under the Secretary’s jurisdiction comply with this section. 
5.Monitoring and evaluation 
(a)Establishment of monitoring programsTo provide a basis for determining the sustainability of native species and desired non-native species populations for purposes of section 4, each Secretary shall adopt and implement, as part of the land management planning for a planning area, a strategically targeted monitoring program to determine the status and trends of such species populations in such planning area. 
(b)Monitoring program requirementsThe monitoring programs established under subsection (a) shall designate focal species representing the diversity of ecological systems and species present in the planning area, identify species-of-concern in the planning area, and provide for— 
(1)the monitoring of the status and trends of the habitats and ecological conditions that support focal species and species-of-concern; 
(2)population surveys of the focal species identified in the monitoring program using methods sufficient to ensure that monitoring of habitats and ecological conditions pursuant to paragraph (1) is providing accurate information regarding the status and trends of species’ populations in the planning area; and 
(3)population surveys of species-of-concern whose populations are not adequately assessed by monitoring pursuant to paragraphs (1) and (2) and for which there is reasonable concern regarding potential reductions in distribution or abundance within such planning area in order to evaluate information regarding population status and trends. 
(c)Cooperation with State entities and other agenciesEach Secretary shall develop and implement, to the maximum extent practicable, the monitoring program established under this section, including the selection of native species and desired non-native species, habitat, and ecological conditions to be monitored and methodologies for conducting such monitoring, in cooperation with State fish and wildlife agencies and in coordination with other State agencies with responsibility for management of natural resources. Each Secretary shall consider and utilize relevant population data maintained by other Federal agencies, State agencies, tribes, or other relevant entities. 
6.Coordination 
(a)Management coordinationTo the maximum extent practicable and consistent with applicable law, each Secretary shall coordinate the management of planning areas with the management of the National Wildlife Refuge System and National Park System, other Federal agencies, State fish and wildlife agencies, other State agencies with responsibility for management of natural resources, tribes, local governments, and non-governmental organizations engaged in species conservation in order to— 
(1)maintain sustainable populations of native species and desired non-native species; 
(2)develop strategies to address the impacts of climate change on native species and desired non-native species;  
(3)establish linkages between habitats and discrete populations; 
(4)reintroduce extirpated species, where appropriate, when a species population is no longer present; and 
(5)conduct other joint efforts in support of sustainable plant and animal communities across jurisdictional boundaries. 
(b)Coordination with conservation activitiesIn planning for the management of lands for the purpose of maintaining sustainable populations of native species and desired non-native species in a planning area, each Secretary shall, to the maximum extent practicable and consistent with Federal law— 
(1)consult with and offer opportunities for participation to adjoining Federal, State, tribal, local, and private landowners, State and tribal fish and wildlife agencies, and other State and tribal agencies with responsibility for management of natural resources; and 
(2)coordinate such management planning with relevant conservation plans for fish, plants, and wildlife and their habitats, including State comprehensive wildlife strategies and other State conservation strategies for species, National Fish Habitat partnerships, North American Wetland Conservation Joint Ventures, and the Federal-State-private partnership known as Partners in Flight. 
(c)No effect on National Wildlife Refuge or National Park SystemsNothing in this section affects the laws or management standards applicable to lands or species populations within the National Wildlife Refuge System or National Park System. 
7.Implementing regulationsNot later than one year following the date of enactment of this Act, each Secretary shall issue regulations implementing all provisions of America’s Wildlife Heritage Act. 
8.ConstructionNothing in this Act shall be construed to— 
(1)affect the authority, jurisdiction, or responsibility of each of the several States to manage, control, or regulate fish, plants, and wildlife under the laws and regulations of each of the States; or 
(2)authorize a Secretary to control or regulate within a State the fishing or hunting of fish and wildlife within the State except insofar as the Secretary may exercise authority granted to him or her under other laws. 
 
